Citation Nr: 9925683	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the supraglottic larynx resulting in a total laryngectomy 
as a result of exposure to ionizing radiation



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  The veteran, who served on active duty from May 1955 
to February 1959, appealed that decision to the Board.


REMAND

A preliminary review of the record discloses that the veteran 
is seeking service connection for cancer of the larynx.  He 
essentially maintains that he underwent a total laryngectomy 
in 1994 after cancer of the larynx was discovered, and that 
this condition was caused by exposure to ionizing radiation 
while in service. 

According to 38 C.F.R. § 3.311 (1998), which pertains to 
disabilities due to ionizing radiation exposure, when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons detonations; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section (in this case, 
5 years or more after exposure), the claim will be referred 
to the Under Secretary for Benefits for an opinion as to 
whether it is at least as likely as not that a relationship 
exists between the disease and the radiation exposure.  If 
any of the foregoing three requirements have not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b),(c) 
(1998).  

In a recent decision, the Court stated that a claim for 
service connection based on 38 C.F.R. § 3.311 is a unique 
type of service connection claim, and that pursuant to that 
regulation, the VA must furnish the special assistance to the 
appellant provided for in the regulation.  See Hilkert v. 
West, 11 Vet. App. 284 (1998).  The Court stated that for a 
claimant to fall within the purview of § 3.311 for purposes 
of receiving assistance, he or she must satisfy four 
criteria: (1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively service 
connected under §§ 3.307 and 3.309 (otherwise the claimant 
would be entitled to presumptive service connection) and must 
have been manifested within the applicable presumption period 
under § 3.311(b)(5); and (4) the claimant must "contend" that 
the radiogenic disease was the result of exposure to ionizing 
radiation in service.

The appellant in this case has satisfied each of these four 
conditions.  Initially, the Board notes that the veteran has 
been diagnosed with a radiogenic disease.  The record shows 
that in 1994 the veteran was diagnosed as having cancer of 
the larynx which, effective as of September 24, 1998, was 
added to the list of radiogenic diseases in 38 C.F.R. § 
3.311(b)(2)(xxiii).  Second, cancer of the larynx is not 
presumptively service-connected under 38 C.F.R. §§ 
3.307(a)(3) or 3.309(a) or (d), and was manifested within the 
applicable presumptive period.  The veteran also contends 
that his cancer of the larynx resulted from exposure to 
radiation during service.  In addition, the record reveals 
that the veteran was exposed to ionizing radiation while in 
service.  In an August 1991 report, the Defense Nuclear 
Agency stated that the veteran had been issued two permanent 
film badges which indicated that he had been exposed to 2.340 
rem gamma.  

The VA's duty to assist in this case requires that the claim 
be reviewed by the Under Secretary for Benefits to determine 
whether sound scientific and medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's cancer of the larynx resulted from exposure to 
radiation in service.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The claim should be forwarded for 
review by the Under Secretary for 
Benefits in accordance with 38 C.F.R. 
§ 3.311.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant 
unless he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



